UNI'I`ED S'I`ATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
THOMAS R. AMES, )
)
Plaintiff, )
) No. 16 C 9213

V- )

) Chief Judge Rubén Castillo
JOEL SHAW et al., )
)
])efendants. )

MEMORANDUM OPINION ANI} ORDER

Thoinas Aines (“Plaintift”), a former inmatel at the Stateville Coi‘rectional Center
(“Stateville”), filed this action pursuant to 42 U.S.C. § 1983 alleging that Stateville correctional
officer Joel ShaW (“Shaw”) and correctional counselor Morgan Hudson (“Hudson”) retaliated
against him for engaging in conduct protected by the First Arnendrnent of the U.S. Constitution.
(R. 54, Second Am. Colnpl. 1[1] 34-38.) Pursuant to Federal Rule of Civil Procedure 56,
Defendants move for summary judgment in their favor on all of Plaintiff’ s claims (R. 98, l\/Iot.
for Surnm. J. at l.) For the reasons stated below, Defendants’ motion is granted.

RELEVANT FACTS

The following facts are undisputed unless otherwise stated From December 1999 until
September 2916, Plaintiff Was incarcerated at Stateville. (R. 135, Pl.’s Resp. to Defs.’ Facts 1l l;
R. 98-3, Pl.’S Dep. Tr. at 13.) Throughout 2015, Shaw Was employed by the lllinois Department
of Corrections (“IDOC”) and Was Working as a correctional officer at Stateville. (R. 135, Pl.’s

Resp. to Defs.’ Facts il 3; R. 98-5, Shaw Dep. Tr. at 12-15.) Hudson Was also employed by IDOC

 

1 Plaintiff is still incarcerated, but he is currently being held at the Pinckneyville CoiTectional Center.
(R. 135, Pl.’s Resp. to Defs.’ Facts 1]1`) '

 

throughout 2015, as a counselor for Stateville inmates (R. 135, Pl.’s Resp. to Defs.’ F acts 112;
R. 98-4, Hudson Dep. Tr. at 15-16.)

Beginning sometime in 2010, and until September 10, 2015, Plaintiff worked in
Stateville’s kitchens managing the day-to-day operations of the kitchens, unloading food from
supply trucks, and keeping inventory. (R. 135, Pl.’s Resp. to Defs.’ Facts 11 6.) On September 2,
2015, Shaw and a second unidentified IDGC employee interviewed Plaintiff in furtherance of an
investigation into contraband found in the prison. (Id. 1!1[ 7-8.) Shaw informed Plaintiff that
excess food trays from Stateviile’s kitchens had been found in inmates’ housing units. (Id. 1[1[ 7-
8, 13 .) In response, Plaintiff said that he had no information about the food trays and that his job
assignment did not involve preparing food trays for inmates (Id. il 11.) The parties dispute
whether Shaw acted in a “threatening and coercive manner” or explicitly made threats to
terminate Piaintiff and other inmates during the interview. (fd. 1‘[11 9-10.) Shaw interviewed
another 19 inmate workers that day regarding the excess food trays. (Id. 11 12.)

Later in the day on September 2, 2015, Piaintiff prepared a written grievance detailing
Shaw’s c‘threatening and coercive tactics,” and he submitted the grievance “by placing it in the
bars of his cell.”2 (Ia'. W 17-18.) Piaintiff does not know who picked up the grievance but knows
that neither Shaw nor i~ludson picked up the grievance (Id. 1l 19.)

As a correctional counselor, Hudson’s job duties included reviewing and responding to
prisoner grievances (R. 98-4, Hudson Dep. Tr. at 16-17.) Hudson had a practice of writing the
date on grievances after he received them, but there was no date written down on a “date
received” field in Plaintiff’s September 2 grievancel (R. 135, Pl.’s Resp. to Defs.’ Facts 11§20-

21.) When Hudson responded to a grievance, he recorded his response in the complainant’s

 

2 Defendants admit that Plaintiff “submitted the [September 21 grievance to Counselor Hudson for
review.” (R. 55, Answeri{ 13.)

 

“Cumulative Counseling Summary” (“CHAMP”) log.3 (Id. ll 22.) Hudson, however, did not
record a response to Plaintiff’ s September 2 grievance in Plaintiff"s CHAMP iog. (Id. ll 23.)
Based on these facts, Hudson testified that he did not receive Plaintiff’ s September 2 grievance
(Ia’. ll 2?.) He also had no independent recollection of receiving it. (R. 98-4, Hudson Dep. Tr. at
64-67.)

Shaw never saw the grievance that Plaintiff submitted on September 2, 2015, nor did
Shaw ever speak with Hudson about that grievance4 (R. 135, Pl.’s Resp. to Defs.’ Facts llll 28-
29.) Shaw first learned about the grievance shortly before his deposition in this case. (R. 98-5,
ShaW Dep. Tr. at 65-66, 100-fit (“Q. When did you first learn about this grievance? A. .lust now.
Well, 10 minutes ago.”).) On September 9, 2015, Shaw sent an emaii to Karen Rabideau
(“Rabideau”), another Stateville officer, directing her to remove Plaintiff and five other inmates
from their positions in Stateville’s kitchens. (R. 135, Pl.’s Resp. to Defs.’ Facts ll 3().) Shaw’s
emaii terminating Plaintiff stated that c‘the following inmate workers are to be terminated from

their job assignments effective immediately,” and Plaintiff was listed among the persons to be

 

3 Plaintiff submits that this fact is disputed in his Local Rule 56.1 response to Defendants’ statement of
facts, but he cites no evidence disputing that Hudson recorded his responses to grievances in
complainants’ CHAMP logs. (R. 135, Pl.’s Resp. to Defs.’ Facts ll 22.) lnstead, Plaintiff states that Karen
Rabia'eau, “who at one time served in the same capacity as lHudson,l . . . testified that responses to _
grievances are not always included in the CI-IAMP log and that Stateville has no policies with such a
requirement.” (Id.) This testimony does not contradict or otherwise address the fact that Hzrdson had a
practice of recording his responses in CHAMP logs. (See id.)

4 Plaintiff represents that this fact is disputed based on his reasoning that “there is other circumstantial
evidence in the record, including the Shaw Email, IPiaintiff’ s] job performance, and lack of stated reason
as to lPlaintiff" s] termination that conflicts with Officer Shaw’s testimony.” (Id. 'll 22.) This response,
however, is argumentative and evasive as it does not squarely address whether Shaw saw the grievance
that Plaintiff submitted on September 2, 2015', therefore, Defendants’ factual statement that Shaw never
saw the September 2 grievance is admitted as true. See Cw‘tis v. Costco Who/esale Corp., 307 F.3d 215,
2i 8-19 (7th Cir. 2015) (“The non-moving party’s faiiure to admit or deny facts as presented in the
moving party°s statement . . . render the facts . . . undisputed.”); Ham_pton v. Dewi'ow, No. 12 C 0523,
2013 WL 5288i49, at *l (N.D. lil. Sept. 18, 2013) (“Here, Some of [the plaintist] Rule 56.i(b)(3)(B)
responses are evasive and do not directly contradict Defendants’ Rule 56.1(a)(3) Statement of Facts, . . .
therefore, the Court admits these facts as true.”).

 

terminated (R. 135-l at 83, Sept. 9, 2015, Email.) The following day, Plaintiff was removed
from his job assignment in Stateviile’s kitchens. (R. 135, Pl.’s Resp. to Defs.’ F acts llll 31~32.)
He received a termination letter from Rabideau stating that “ly]our assignment termination was
based on staff recommendationll and administrative reasons.” (R. 135-1 at 85, Termination
Letter.)

The parties dispute the basis for Plaintiff’s termination, and no single person involved
with Plaintiff s termination can provide a more specific reason why Plaintiff was terminated
beyond the reasons set forth in Rabideau’s letter. (R. 143, Pl.’s Resp. to Add’l F acts llll 49, 63.)
There is also no document that offers more detail as to why Plaintiff was terminated (Id. ll 64.)
'fhe parties also dispute whether Plaintiff was terminated at Shaw’s direction or at the Stateville
Warden’s direction. (R. 135, Pl.’s Resp_ to Defs.’ F acts ll 34; R. 143, Pl.’s Resp. to Add’l Facts
llll 5{), 61.)

There is evidence, however, that several Stateville employees provided recommendations
as to whether Plaintiff should be terminated from his job assignment (See R. 135-l at 9(), Vote
Sheet.) ln a “Vote Sheet,” a form in which Stateville officers in charge of Plaintiff voted as to
whether Plaintiff should be terminated from his position, Rabideau recommended that Plaintiff
should not be terminated because he never received a disciplinary “ticket” related to his job
performance (R. 143, Pl.’s Resp. to Add’l Facts ll 5 l .) The parties dispute whether Plaintiff was
terminated before his supervisors completed the Vote Sheet. (Id ll 48.) One of his supervisors,
Quentin Tanner (“Tanner”), testified that Plaintiff was “a good worker,” “very good at his job,”
and had no problems related to his job performance (Id. ll 58.) Tannef requested several times
that Plaintiff’s job assignment be extended “because he was such an exceptional, trustworthy

employee.” (Id. ll 59.) Tanner believes that Plaintiff should not have been terminated (Id. ll 60.)

 

Plaintiff was earning 390 a month at his kitchen job assignment, and he earned $10 a month after
his teimination on September 10, 2015. (Id. ll 62.)

On September 16, 2015, Hudson received a grievance from Plaintiff dated September 10,
2015. (R. 135, Pl.’s Resp. to Defs.’ Facts ll 35.) The September 10 grievance accused Shaw of
terminating Plaintiff from his kitchen assignment in retaliation for Plaintiff’ s grievance that was
submitted on September 2, 2015. (Id.) With respect to the September 2 grievance, Hudson did
nothing to respond to or investigate it and instead relied on Rabideau to respond to the grievance
(R. 143, Pl.’s Resp. to Add’l Facts ll 54.)

Hudson never brought the September 10 grievance to Shaw’s attention, and the two
Defendants never discussed that grievance5 (R. 135, Pl.’s Resp. to Defs.’ Facts ll 40.) Hudson
never spoke with Shaw about Plaintiff, and Hudson never told Shaw to remove Plaintiff from his
job assignment6 (Id. llll 43-44.) Hudson was not responsible for or otherwise involved with
removing inmates from their job assignments (R. l35-1 at 2l, Hudson Dep. Tr.) Plaintiff c‘has

no direct evidence, and only his own ‘ gatherings[,’] for the conclusion that he was fired in

 

5 Plaintiff’ s response to this proffered fact is yet again evasive and deemed admitted See Curlis, 807 F.3d
at 218-19; Hnmplon, 2013 WL 5238149, at ’i‘ l. Plaintiff does not cite any evidence rebutting this fact and
instead argues that “[t]he circumstantial evidence points to collusionl.l” (R. 135, Pl.’s Resp. to Defs.’
Facts ll 40.) The evidence Plaintiff cites does not relate to any “collusion” between Shaw and Hudson, and
Plaintiff does not explain how the cited evidence shows any such “collusion,” (I`n'.). See An‘w`e v.
NorthShore Univ. H€allhsystem, No. 15 C 10977`, 2017 WL 714113, at *2 (N.D. Ill. Feb. 23, 2017)
(“lA:lrgumentative, vague, evasive, and ambiguous responses are not sufficient to render a fact disputed
under Local Rule 56.1.”).

6 Plaintiff does not address these proffered facts, and instead argues that “there is other circumstantial
evidence in the record, including the Shaw Email, [Plaintiff s] job pel‘forrnance, and lack of stated reason
as to [Plaintiff’s] termination that conflicts with this testimony.” (R. 135, Pl.’s Resp. to Defs.’ Facts

llll 43 -44.) The precise factual question is whether Shaw and Hudson spoke to each other about Plaintiff,
and Plaintiff does not put forth any evidence related to this precise issue (See id.) Plaintiff’ s response that
“other circumstantial evidence” rebuts this fact»without specifying how_is an argument that fails to
create any factual dispute under Local Rule 56.1. See Atiw`e, 20l7 WL 714113, at *2.

 

retaliation for complaining about Officer Shaw’s conduct.” (R. 135, Pl.’s Resp. to Defs.’ F acts
ll 45.)
PROCEDURAL HISTORY

On Septernber 23, 2016, Plaintiff filed his initial complaint (R. 1, Compl.) With the help
of appointed counsel,7 (R. 8), Plaintiff later amended his complaint, (R. 12, Am. Compl.), and on
luly 26, 201'}'J the Court dismissed several defendants from the amended complaint for failure to
state a claim because the se defendants were not alleged to have participated in the conduct that
harmed Plaintiff. (R. 40, Order at 6-10.)

On October 18, 2017, Plaintiff filed a seconded amended complaint, which is the
operative complaint (R. 54, Second Am. Compl.) Plaintiff" s seconded amended complaint
brings one count against Defendants for retaliation in violation of 42 U.S.C. § 1983. (Id. llll 34-
38.) Plaintiff alleges that Defendants terminated his kitchen job assignment because of his
September 2 grievance against Shaw, which is an activity protected by the First Amendment. (Ia'.
llll 34-38.) After several unsuccessful attempts to settle the case, the case advanced to the close of
discovery, and Defendants filed a motion for summary judgment (See R. 76, l\/lin. Entry; R. 95,
Min. Entry; R. 98, Mot. for Summ. l.)

Defendants argue that the Court should grant summary judgment because Plaintiff puts
forth no evidence of a causal connection between Plaintiff’ s September 2 grievance and his
termination from the kitchen job assignment (R. 98-1, Mem. at 5-6.) Defendants also contend
that the case should not proceed to trial because Plaintiff presents no evidence that Defendants’
actions were likely to deter Plaintiff from further activity protected by the First Amendment

since he filed a second grievance shortly after his September 2 grievance and termination (]d. at

 

7 rl`he Couit commends appointed counsel for their work representing Plaintiff and advancing the case

 

6-10.) Finally, Defendants argue that Plaintiff offers no evidence showing that either Defendant
acted with a retaliatory motive, which is fatal to his claimsl (Id. at 10-13.)

ln response, Plaintiff maintains that there are factual disputes precluding summary
judgment (R. 134, Resp. at 1.) First, Plaintiff argues that whether his termination from the
kitchen job assignment was likely to deter him from engaging in further protected activity must
be judged from the perspective of an “ordinary person” instead of Plaintiff’ s perspective;
thereforeJ the fact that he filed grievances after his termination does not lead to the conclusion
that Defendants’ actions were unlikely to deter an “ordinary person” from engaging in protected
activity. (Id. at 7-8.) Next, Plaintiff contends that there is a factual dispute as to whether Shaw
knew of the September 2 grievance, and therefore, summary judgment is improper. (Id. at 8-10.)
More specifically, Plaintiff argues that his positive performance reviews and the suspicious
timing of his termination create a triable issue of fact as to whether his termination was causally
linked to his September 2 grievance (Id.) According to Plaintiff, there are also a number of other
disputed factual issues that preclude summary judgment, which include: inconsistent testimony
as to the reason for Plaintiff s termination; Shaw’s failure to remember details regarding
Plaintiff’ s termination; and Shaw’s failure to provide evidence of a non-pretextual reason for
Plaintiff’s termination (Id. at 10~13.)

With respect to the retaliation claim against Hudson, Plaintiff argues that this claim is
different than the one against Shaw because it is based on Hudson’s failure to investigate
Plaintiff’ s grievances (Ici. at 13-15.) Plaintiff submits that there is a factual dispute related to
whether Hudson turned a “blind eye” to the claims set forth in Plaintiff s grievances, and

therefore the Court cannot grant summary judgment in Hudson’s favor. (Id_)

 

LEGAL STANDARD

F ederal Rule of Civil Procedure 56 provides that “ltlhe court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). Summary judgment is
proper “if the pleadings, depositions answers to interrogatories and admissions on file, together
with the affidavits if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” Celorex Corp. v. Cal'rert, 477 U.S.
317, 322 (1986) (citation omitted). A genuine dispute of material fact exists if “the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Dougherry v. Page,
906 F.3d 606, 610 (7th Cir. 20l8) (quoting And`erson v. Liberly Lobby, Inc., 477 U.S. 242, 248
(1986)). ln deciding whether a dispute exists, the Court must “consider all of the evidence in the
record in the light most favorable to the non-moving partyll and . . . draw all reasonable
inferences from that evidence in favor of the party opposing summary judgment.” Dwm v.
Menam", Inc., 880 F.Bd 899, 905 (7th Cir. 20l8) (citation omitted).

Under Rule 5 6, the movant has the initial burden of establishing that a trial is not
necessary. Sterk v. liedbe Auromated Rerail, LLC, 770 F.3d 618, 627 (7th Cir. 2014). “That
burden may be discharged by showing . . . that there is an absence of evidence to support the
nonmoving party’s case.” fnl (citation and internal quotation marks omitted). lf the movant
carries this burden, the nonmovant “must make a showing sufficient to establish the existence of
an element essential to that party’s case.” Id. (citation and internal quotation marks omitted). The
nonmovant “must go beyond the pleadings (e. g. , produce affidavits, depositions, answers to
interrogatories or admissions on file) to demonstrate that there is evidence upon which a jury

could properly proceed to End a verdict in lhis or herj favor.” Id. (citation and internal quotation

 

marks omitted). “lnferences supported only by speculation or conjecture will not suffice,” and
neither “will the mere scintilla of evidence.” Johnson v. Advoca!e Heallh & Hosps. Corp., 892
F.3d 887, 894 (7th Cir. 2018). ln addition, not all factual disputes will preclude the entry of
summary judgment but only disputes of material fact_“irrelevant or unnecessary factual
disputes do not preclude summary judgment.” Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir.
2012) (citation and internal quotation mark omitted). “lT]he substantive law will identify which
facts are material.” Zaya v. Sooa’, 836 F.3d 800, 804 (7th Cir. 2016) (citation omitted).

ln deciding a summary judgment motion, the Court cannot weigh conflicting evidence,
assess the credibility of the witnesses, or determine the ultimate truth of the matter, as these are
functions of the jury. Anderson, 477 U.S. at 255 ; Omm'ca.re, lnc. v. Um'redHealrh Grp., Inc., 629
F.3d 697, 704~05 (7th Cir. 2011). lnstead, the Court’s sole function is “to determine whether
there is a genuine issue for trial.” Tola.n v. Cotton, 572 U.S. 650, 657 (2014) (quoting Anderson,
477 U.S. at 249).

ANALYSIS

I. Shaw

To prevail on his First Amendment retaliation claim against Shaw, Plaintiff must show
that: “( 1) he engaged in protected activity; (2) he suffered a deprivation likely to deter future
protected activity; and (3) his protected activity was a motivating factor” in Shaw’s decision to
retaliate Daugherly, 906 F.?)d at 610. “Under the first element, the filing of a prison grievance is
a constitutionally protected activity supporting a First Amendment retaliation claiml.l” Id.
Therefore, the first element is satisfied because there is no dispute that the protected activity at
issue is Plaintiff" s prison grievance that he submitted on September 2, 2015. (R. 98-1, Mem. at 6;

R. 134, Resp. at 7 n.2.)

 

With respect to the second element, Shaw argues that Plaintiff presents no evidence that
his termination from the kitchen job assignment was likely to deter activity protected by the First
Amendment. (R. 98-1. l\/lem. at 6, 9~10.) ln Shaw’s view, the fact that Plaintiff filed a second
grievance after being terminated from the kitchen job assignment is conclusive proof that
Plaintiff s termination was not likely to deter the filing of future grievances (Ia'.)

To determine whether Shaw’s actions are likely to deter protected activity, however, the
Court applies “an objective test: whether the alleged conduct by the defendants would likely
deter a person of ordinary firmness from continuing to engage in protected activity.” Surz`ta v.
Hyde, 665 F.Bd 860, 878 (7th Cir. 2011). Thus, the fact that Plaintiff himself was undeterred
from filing another grievance is not relevant; rather, the controlling inquiry is whether a person
of “ordinary firmness” would be deterred from filing future grievances Pem‘es v. Dybns, No. 16-
CV-7929, 2018 WL 3970148, at *5 (N.D. lll. Aug. 20, 2018); see also McDonough v. Cin of
Chicago, 743 l". Supp. 2d 961, 973 (N.D. lll. 2010) (“The issue is not whether the plaintiff was
deterred, but rather whether a reasonable person would be deterred.”). Viewing the record as a
whole, the Court cannot say as a matter of law whether a termination from a favorable job
assignment is likely to deter a person of ordinary firmness from engaging in activity protected by
the First Amendment. See Massey v. Johnson, 457 F.3d 71 l, 716 (7th Cir. 2006) (“lB]ecause
both plaintiffs were terminated, it is undisputed that each suffered a deprivation likely to deter
the exercise of free expression.”); Snedeker v. Girot, No. l6-CV-10907, 2017 WL 3704843, at
*5 (N.D. lll. Aug. 28, 2017) (“This is not a high threshold~any deprivation under color of law
that is likely to deter the exercise of free speech qualifies.” (alteration, citation, and internal
quotation marks omitted)). This issue is best left for a jury to decide See McDonough, 743 F.

Supp. 2d at 974 (“'i`he question of whether this harassment would deter a reasonable person from

10

 

speaking is a question to be decided by the finder-of-factl.]”). The Court, therefore, denies
summary judgment on the grounds that Plaintiff s termination was unlikely to deter future
protected activity.

Plaintiff s claim against Shaw, however, cannot survive summary judgment on the third
element-mwhether Plaintiff’ s protected activity was a motivating factor in Shaw’s decision to
terminate Plaintiff. See Daugherly, 906 F.3d at 610. With respect to this element, if Plaintiff
establishes that his grievance was a motivating factor for his termination, the burden shifts to
Shaw to show that he “would have taken the same action even in the absence of the protected
conduct.” Yahnke v, Kane Cty., 823 F.Bd 1066, 1070-71 (7th Cir. 2016). lf Shaw satisfies his
burden, the burden then shifts back to Plaintiff to show that Shaw’s reason for Plaintiff s
termination was pretextual See id at 107l', Thayer v. Chiczewskt', 705 F.3d 237, 252 (7th Cir.
2012) (“Once a defendant produces evidence that the same decision would have been made in
the absence of the protected speech, the burden shifts back to the plaintiff to demonstrate that the
proffered reason was pretextual and that the real reason was retaliatory animus.”).

Plaintiff’ s retaliation claim against Shaw is premised on the grievance that Plaintiff
submitted on September 2, 2015, but Plaintiff puts forth no evidence showing that Shaw ever
received or knew about the September 2 grievance before he terminated Plaintiff Rather,
Plaintiff fails to dispute Shaw’s testimony that he never saw the September 2 grievance and that
he first learned of it moments before his deposition in this case (R. 135, Pl.’s Resp. to Defs.’
Facts ll 28 ; R. 98~5, Shaw Dep. Tr. at 65-66, 100-01.) “ln order to demonstrate that a defendant
was motivated to retaliate based on protected speech, the plattan must first produce evidence
that the defendant knew about the protected speech.” Consolino v. Towne, 872 F.3d 825, 830

(7th Cir. 2017) (emphasis added). Plaintiff does not produce any such evidence, and therefore

ll

 

summary judgment is warranted See Dl`adenko v. Folino, 74l F.3d 751, 756-57 (7th Cir. 2013)
(1‘ej ecting arguments to defeat summary judgment based on circumstantial evidence of suspicious
timing where the plaintiff provided no evidence that the defendant knew of the protected speech
that purportedly motivated the defendant to retaliate); Van Dyke v. Bames, No. 13 C 5 971 , 2017
WL 1105390, at *7 (N.D. Ill. Mar. 24, 20l7) (granting summary judgment despite circumstantial
evidence giving rise to suspicion of retaliation because there was no evidence that the defendant
knew of the plaintiffs conduct that was protected under the First Amendment); cf Pettl`es, 201 8
WL 3970148, at *7 (denying summary judgment because the plaintiff rebutted the defendants’
testimony that they were unaware of plaintiff s protected First Arnendment activity with
testimony that he and another inmate overheard the defendants talking about the plaintiffs
protected activity).

To prove retaliation and Shaw’s knowledge of the September 2 grievance, Plaintiff cites
“other circumstantial evidence” raising the suspicion of retaliation that is unrelated to Shaw’s
knowledge of the September 2 grievance (R. 135, Pi.’s Resp. to Defs.’ Facts jt 28.) His own
speculation, however, cannot defeat summary judgrnent, and such circumstantial evidence would
require a jury to speculate as to Shaw’s knowledge of the September 2 grievance See Consolino,
872 F.3d at 831 (“[S]peculation will not defeat a summary judgment motion[.]”); Wacker! v. Cily
ofBeaver Dam, 642 F.?)d 578, 582 (7th Cir. 2011) (“This argument is circular: Wackett is
essentially maintaining that the defendants must have known about his protected speech because
they retaliated against him. . . . For a viable case, Waekett must prove defendants’ knowledge of
the protected speech to establish retaliation.”).

Additionally, much of the “other circumstantial evidence” that Plaintiff relies on to defeat

summary judgment¥his positive performance reviews, the date the Vote Sheet was completed,

l2

 

and the lack of a stated reason for his termination_~goes towards the argument that Defendants’
proffered reason for Plaintiff s termination was pretextual. (R. 134, Resp. at 10-11.) This “puts
the cart before the horse because it prematurely shifts the burden of proof to” Shaw to provide an
explanation for Plaintiff s termination before Plaintiff has established a prima facie case.
Anderson v. Iaczrllo, 963 F. Supp. 2d 818J 834 (N.D. Ill. 2013) (explaining that the defendant
“has no burden and does not need to show that there were legitimate . . . reasons for his decision
until [the plaintiff] first shows that his [protected activity] was a motivating factor in [the
defendant’s] decision seek [the plaintiff s] termination"); see also Yahnke, 823 F.3d at 1070~71;
Thayer, 705 F.Bd at 252.

Plaintiff also argues that Shaw’s email terminating Plaintiff “conflicts” with Shaw’s
testimony that he did not know of the September 2 grievance, (R. 135, Pl.’s Resp. to Defs.’ Facts
il 28), but there is nothing in that email from which a reasonable juror could infer that Shaw was
aware of the September 2 grievance The email simply states that “the following inmate workers
are to be terminated from their job assignments effective immediately,” and Plaintiff is listed
among the persons to be terminated (R. 135-1 at 83, Sept. 9, 20l5, Email.) Ultimately,
Defendant has presented evidence that Shaw never knew of or received the September 2
grievance before he terminated Plaintiff. (R. 135, Pl.’s Resp. to Defs.’ Facts 1l1[ 28-29; R. 98-5J
Shaw Dep. Tr. at 65»66, 100-01.) Plaintiff, therefore, has the burden to “go beyond the pleadings
(e.g_, produce affidavits, depositions, answers to interrogatories, or admissions on file) to
demonstrate that there is evidence upon which a jury could properly proceed to find a verdict in
[his] favor.” Sterk, 770 F.3d at 627; See also Genova v. Kellogg, No. 12 C 3105, 2015 WL
3930351, at *6 (N.D. Ill. lune 25, 2015) (“[A]t the summaiyjudgment phase . . . the nonmoving

party . . . must do more than question another party’s self-serving testimony, he must cite facts in

13

 

the record to support an assertion that a triable issue exists as to [the defendant’s] l<nowledge.’°).
Plaintiff, however, fails to satisfy this burden and produces no evidence that would give rise to a
reasonable inference that Shaw knew of the September 2 grievance. Plaintiff’ s claim against
Shaw cannot avoid summary judgment as a result. See Dz`adenko, 741 F.3d at 756; Waekert, 642
F.3d at 582; Mcgreal v. Vz'll. ofOrlond Park, No. 12 C 5135, 2016 WL 1535153, at *8-9 (N.D.
Ill. Apr. 15, 2016) (granting summary judgment where there was no evidence the defendant
knew of the plaintiffs protected activity even though the plaintiff presented circumstantial
evidence of suspicious timing to show retaliation), an'd, 850 F.3d 308 (7th Cir. 2017).

The Court rejects Plaintiff s reliance on Brown & Williamson Tobocco Corp. it
Jocobson, No. 82 C 1648, 1985 WL 6432 (N.D. Ill. l\/lar. 14, 1985) and Prcmge v. Borders, Ine_,
No. 05 C 2194, 2006 WL 2632013 (N.D. Ill. Sept. 11, 2006), to argue that Shaw’s lack of
credibility and recollection of the events surrounding Plaintiff’ s termination create a triable issue
that defeats summary judgment (See R. 134, Resp. at 11-12.) Brown is a libel case and has no
relevance to this action. Brown, 1985 WL 6432, at *l. ln Brown, the court denied summary
judgment because the defendant’s credibility was placed into question on the issue of whether
the defendant acted with malice-an issue particular to libel cases implicating one’s subjective
mental state. Brown, 1985 WL 6432, at * l. Plaintiff’s shortcomings are unrelated to Shaw’s
subjective beliefs ; rather, the problem with Plaintiff’s case lies with the objective and unrebutted
fact that Shaw did not know of the September 2 grievance before he terminated Plaintiff.

(R. 135, Pl.’s Resp. to Defs.’ Facts jill 18-19, 28.)

Prange is likewise unhelpful because that case involved a defendant who knew of the

protected activity at issue. ln Prongeia case brought under the Fair Labor Standards Act, 29

U.S.C. § 206, and not Section l983-the court ruled that the plaintiff presented enough

14

 

evidence, “though barely,” to survive summary judgment because, among other reasons, “the
defendant [had] not established that [the plaintiffs supervisor] did not know about plaintiffs

393

lawsuit when establishing the new . . . ‘directive that resulted in an adverse employment action
affecting the plaintiff Frange, 2006 WL 2632013, at *6-7. Plaintiff, on the other hand, fails to
come forward with evidence showing that Shaw knew of the September 2 grievance before
Plaintiffs termination, and it is undisputed that Shaw did not receive and was unaware of the
September 2 grievance before Plaintiff s termination (R. 135, Pl.’s Resp. to Defs.’ Facts 1111 18-
19, 28; R. 98-5, Shaw Dep. Tr. at 65-66, 100-01.) Summary judgment, therefore, is proper on
Plaintiffs First Amendment retaliation claim, Wacken‘, 642 F.3d at 582, and the circumstantial
evidence Plaintiff cites cannot save his claim without any evidence that Shaw knew of or
received the September 2 grievance, see Diadenko, 741 F.3d at 756; Van Dyke, 2017 WL
1105390, at *7.

As with Pmnge, the other cases that Plaintiff cites in which summary judgment on a
retaliation claim was denied or found to be improper are cases where the defendant either knew
of the protected activity or there was a factual dispute as to whether the defendant knew of the
protected activity. (See R. 134, Resp. at 9-11 (citing Louderml`lk v. Best Pa.llet Co., LLC, 636
F.3d 312J 314 (7th Cir. 2011) (case where there was evidence that the plaintiff s supervisor knew
about protected activity)', Magyar v. Sainr Joseph Reg’l Med. Crr., 544 F.3d 766, 772-73 (7th
Cir. 2008) (same); Mays v. Sprz'ngborn, 575 F.3d 643, 645-46 & 650 (7th Cir. 2009) (case
involving retaliation by prison guards against plaintiff who showed them a memorandum about
proper searches and there was a factual dispute as to whether the plaintiff showed the prison
guards the memorandum that led to the prison guards’ retaliation).) Plaintiff s claim against

Shaw simply cannot survive summary judgment without evidence that Shaw knew of Plaintiffs

15

 

protected activity. See, e. g., Gross v. Town osz'cero, 619 F.3d 697, 708 (7th Cir. 2010)
(“Because Gross failed to produce any evidence that the defendants were aware of his speech,
Gross cannot demonstrate a triable issue of fact that his discharge was at all motivated by his
[protected speech].” (emphasis in original)); Schmoeller v. Vill. of island Lake, 324 F. Supp. 3d
983, 990 (N.D. Ill. 2018) (“Without any evidence of knowledge of Schmoeller’s political
affiliation, a jury could not conclude that the commissioners were politically motivated to deny
him a promotion.”). The Court, therefore, grants Defendants’ motion for summary judgment as
to the claim against Shaw.
II. Hudson

Turning to the First Amendrnent retaliation claim against Hudson and applying the same
principles above, the Court finds that Plaintiff survives summary judgment on the first two
elements of his First Amendment retaliation claimewhether his September 2, 2015, grievance is
a protected activity and whether his termination from the kitchen job assignment is likely to deter
future protected activity. See Daugherty, 906 F .3d at 6l0. Plaintiff, however, does not present
any evidence showing that Hudson was personally involved in the decision to terminate Plaintiff
(R. 135, Pl.’s Resp. to Defs.’ Facts ‘Hj[ 43-44; R. 135-1 at 21, Hudson Dep. Tr.) Nor does Plaintiff
rebut Defendants’ assertion that l~ludson lacked any personal involvement with the decision to
terminate Plaintiff. (See R. 98-1, Mem. at 6; R. 134, Resp. at 13~15.) This is fatal to any First
Amendment retaliation claim against Hudson based on Plaintiff s termination from the kitchen
job assignment See Minix v. Conarecci, 597 F.3d 824, 833 (7th Cir. 2010) (“[l]ndividual
liability under § 1983 requires personal involvement in the alleged constitutional deprivation.”
(emphasis added, citation, and intemal quotation marks omitted)); Lo,'Boy v. Clements, No. 15

CV 10771, 2017 WL 2936705, at ’*‘14 (N.D. Ill. luly 10J 2017) (granting summary judgment

16

 

because the plaintiff “provided no evidence establishing any Defendant’s direct, personal
involvement”).

Plaintiff argues, however, that his claim against Hudson is not related to Plaintiffs
termination but instead related to “Hudson’s investigation (or lack thereof)” of the grievances
that Plaintiff submitted following his termination (R. 134, Resp. at 14.) This is not the theory of
liability described in the operative complaint, which alleges that “Hudson took an adverse action
against [Plaintiffj when [he] fired him from his job assignment in the kitchen.” (R. 54, Second
Am. Compl. jj 37.) While Plaintiff alleges that Hudson failed to adequately investigate his
grievances, (icl. jlj[ 21 ~22), there is nothing in the operative complaint putting Hudson on notice
that the First Amendment retaliation claim against him is based on a failure to investigate as
opposed to Plaintiff s termination from the kitchen job assignment, (z'ol. 111[ 34-38). Plaintiff
cannot amend his theory of the case by way of his summary judgment briefs; accordingly, this
new theory of the case cannot defeat summary judgment See Ausron v. Schubnell, l 16 F.3d 251,
255 (7th Cir. 1997) (“He did not include the promissory estoppel claim in his complaint or his
amended complaint, adding it only at the summary judgment stage. This is too late in the day to
be adding new claims.”).

For the sake of completeness, however, Plaintiff nonetheless cannot survive summary
judgment based on his theory that Hudson deprived him of his constitutional rights by failing to
adequately investigate prison grievances Relying on Verser v. Elyea., 113 F. Supp. 2d 1211
(N.D. lll. 2000), Plaintiff argues that Hudson can be held liable if Plaintiff s termination occurred
at Hudson’s direction or with Hudson’s knowledge or consent such that Hudson knew about the
conduct and c‘facilitate[d] it, approve[d] it, condone[d] it, or turn[ed] a blind eye.” l/'erser, 113 F.

Supp. 2d at 1215. Plaintiff s theory is that Hudson “participated in” a deprivation of Plaintiff s

17

 

First Amendment rights because he ignored Plaintiffs grievances and turned a “blind eye to
Shaw’s unconstitutional actions” by failing to investigate the claims in those grievances (R. 134,
Resp. at 14-15.)

AS this Court explained in its order on the motion to dismiss in this case, “[p]rison
grievance procedures are not mandated by the First Amendment”; therefore, the “mishandling of
. . . grievances by persons who otherwise did not cause or participate in the underlying conduct”
cannot give rise to a viable claim. Owens v. Hl`nsley, 635 F.3d 950, 953 (7th Cir. 2011); see also
Owens v. Godinez, 860 F.3d 434, 438 (7th Cir. 2017) (rejecting the plaintiffs theory of liability
under 42 U.S.C. § 1983 based on “grievance officers and counselors he accused of ignoring his
administrative complaints and appeals”). Accordingly, the Court finds that Plaintiff cannot
survive summary judgment on his claim that Hudson failed to adequately investigate or respond
to Plaintiffs grievances where Hudson lacked any personal involvement in Plaintiffs
termination See Hinsley, 635 F.3d at 953; Godinez, 860 F.3d at 438.

Plaintiff’s reliance on Verser is misplaced for several reasons. First, to the extent that
Plaintiff relies on Verser for the principle that Hudson can be held liable for Shaw’s conduct if
Hudson knew of Shaw’s conduct and directed Shaw to terminate Plaintiff,8 Verser, 113 F. Supp.
2d at 1216, Versef‘ does not help Plaintiff because he presents no evidence showing that Hudson
directed Plaintiffs termination or was otherwise involved in Plaintiff’s termination (R. 135,
Pl.°s Resp. to Defs.’ Facts 1111 43~44; R. 135-1 at 21, Hudson Dep. Tr.)

Additionally, Verser is not analogous because there the plaintiff claimed that the

defendants deprived him of his Eighth Arnendment right against cruel and unusual punishment

 

3 Such a claim, of course, would also require Plaintiff to prove that Shaw deprived him of his
constitutional rights See Verser v. E/yea, 113 F. Supp. 2d 1211, 1216 (N.D. Ill. 2000). The Court has
determined above that he has failed to so.

18

 

by acting with deliberate indifference to his serious medical needs. See Verser, 113 F. Supp. 2d
at 1215. The court explained that in such cases, a prison official can be held liable if a hazardous
prison condition or medical need is brought to the prison official’s attention by way cfa prison
grievance and not remedied See id, at 1215-16. Plaintiff, on the other hand, brings no Eighth
Amendment claim, or a claim that his prison grievances alerted Hudson to a constitutional
deprivation that Hudson could have prevented or remedied

Thus, while it is true that ‘°a prison official can be liable under 42 U.S.C. § 1983 for
failing to respond to violations of a prisoner’s constitutional rights that come to his or her
attention via the grievance procedure,” this “is a consequence of the official’s duty under federal
law to prevent and remedy constitutional violations, not a duty to respond to grievances.”
Blaakeaship v. Kirtle, No. 03 C 3573, 2003 WL 22048712, at *3 (N.D. lll. Aug. 6, 2003) (citing
Verser and explaining that “[t]here is no constitutional right to an institutional grievance
procedure”). There is no evidence that Hudson played a role in Plaintiffs termination (See
R. 135-l at 21, Hudson Dep. Tr.) There is also no evidence that Hudson knew that Shaw was
going to terminate Plaintiff or that Hudson could have prevented Shaw’s termination Rather,
Plaintiff s argument relates entirely to Hudson’s failure to adequately investigate a prison
grievance, (R. 134, Resp. at 14-15), Which is not a cognizable claim under Section 1983. See
Godinez, 860 F.3d at 43 8 ; Hz'nsley, 635 F.3d at 953. The Court, therefore, grants summary
judgment in Hudson’s favor.

CONCLUSION
For the foregoing reasons Defendants’ motion for summary judgment (R. 98) is

GRANTED. Plaintiff has simply not supplied enough material issues of fact to allow a jury to

19

 

return a valid judgment in his favor against either Defendant ludgrnent is ENTERED in favor of
Defendants and against Plaintiff on all counts in his second amended complaint

The Court expressly commends Plaintiff s counsel for their exemplary lawyering in this
case. Unfortunately, the undisputed facts in this case do not merit proceeding to trial. All pending
motions in limine (R. 108, R.109, R. 110, R. 111, R.112, R.113,R.114, R.115, R.116,

R. 117, R. 118, R. 119) are therefore DENIED as rnoot.

ENTERED= %£

f:hier Judge Rubén Casrillo
United States District Court

Dated: December 7 , 2018

20

 

